i          i        i                                                                 i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00409-CV

                                          Robert Lee GILL, Jr.,
                                               Appellant

                                                    v.

                                STATE of Texas, County of Bexar, et al.,
                                             Appellees

                        From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2002-TA1-03238
                              Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 18, 2009

DISMISSED

           Appellant Robert Lee Gill Jr.’s brief was originally due on November 7, 2008. We granted

Robert Lee Gill Jr. an extension to December 8, 2008, to file his appellant’s brief. No appellant’s

brief was filed. We then notified Robert Lee Gill Jr. by written order that if his appellant’s brief was

not filed by February 9, 2009, we would dismiss this appeal for want of prosecution. To date, no

appellant’s brief has been filed. We, therefore, dismiss this appeal for want of prosecution. See TEX .

R. APP . P. 38.8(a)(1); 42.3.
                                                                  PER CURIAM